Citation Nr: 1325427	
Decision Date: 08/12/13    Archive Date: 08/16/13

DOCKET NO.  11-15 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an increased rating for hearing loss, currently rated as 30 percent. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a review of the record, the Board finds that an additional pertinent private medical record from October 2012 was associated with the Veteran's file after the issuance of the August 2012 Supplemental Statement of the Case (SSOC).  Specifically, the Veteran, through his representative, submitted an audiogram that was conducted in October 2012 by "Dr. H."  The Veteran did not waive review of the evidence by the agency of original jurisdiction (AOJ).  As a result, the Board finds this claim must be remanded to the AOJ for initial review of the additional evidence of record.  See 38 C.F.R. § 20.1304.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated treatment records from Kansas City VAMC from February 2011 to present and associate the records with the claims file.  All efforts to obtain these records should be documented for the claims file, and if they are ultimately deemed to be unobtainable, the appropriate memorandum for the file should be prepared.

2.  After the above clarification has been received, review the most recently associated evidence of record, specifically, the October 2012 audiogram, and all further evidence received in the interim, in order to readjudicate the issue of entitlement to an increased rating in excess of 30 percent for hearing loss.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with an SSOC and afforded the appropriate time period within which to respond thereto.  Then return the case to the Board, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


